DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 10,381,083 B1).
Regarding claim 1, Yang teaches a semiconductor storage device, comprising:
a plurality of memory cell transistors (Fig. 2);
a first wiring electrically connected to the plurality of memory cell transistors (Fig. 13, BL, SGD, SGS, WL or SGS); and
an erasing circuitry (Fig. 1, Control Circuitry controls the erase operation) configured to erase data stored in the memory cell transistors by applying a first voltage to the first wiring, wherein the erasing circuitry is configured to apply the first voltage such that the first voltage rises to a first value, then falls from the first value to a second value, and is then maintained at the second value (Fig. 13, any of the wires connected to Vbl, Vsgd, Vwrld, Vwl, SL or Vsgs, will increase a voltage applied during the erase operation to a first value, then falls from the first value to a second value and is then maintained at the second value, which can be the same initial value in certain wires).
Regarding claim 2, Yang teaches the semiconductor storage device according to claim 1, wherein the first wiring is a source line (source line SL is electrically connected to the bit lines which the bit lines receives Vbl).
Regarding claim 3, Yang teaches the semiconductor storage device according to claim 1, wherein the first wiring is a bit line (Fig. 13, Bit lines receive Vbl).
Regarding claim 4, Yang further teaches the semiconductor storage device according to claim 1, further comprising: a select transistor provided between the first wiring and the memory cell transistors; and a second wiring electrically connected to the select transistor, wherein the erasing circuitry is configured to generate a current by applying the first voltage to the first wiring and applying a second voltage different from the first voltage to the second wiring, and erase data stored in a memory cell transistor by the generated current (Fig. 4, source side select gate transistors SGS or Drain Side select gate transistors SGD, receive a second voltage as shown in Fig. 13).
Regarding claim 5, Yang further teaches the semiconductor storage device according to claim 4, wherein the first wiring is a source line and the second wiring is a source side select line (Fig. 4 and Fig. 13).
Regarding claim 6, Yang further teaches the semiconductor storage device according to claim 4, wherein the first wiring is a bit line and the second wiring is a drain side select line (Fig. 4 and Fig. 13).
Regarding claim 7, Yang further teaches the semiconductor storage device according to claim 1, wherein each of the plurality of memory cell transistors includes: a plurality of word lines stacked above a substrate and separated from each other; a charge storage layer provided in the word lines; and a semiconductor layer provided via the charge storage layer in the word lines, and the first wiring is electrically connected to the semiconductor layer (Fig. 4).
Regarding claim 8, Yang further teaches the semiconductor storage device according to claim 7, wherein the first wiring is provided between the substrate and the word lines (first word line can be the Source Line SL).
Regarding claim 9, Yang further teaches the semiconductor storage device according to claim 7, wherein the first wiring is provided above the word lines (Fig. 4, first word line can be BL).
Regarding claim 10, Yang further teaches the semiconductor storage device according to claim 1, wherein the applied first voltage rises from zero to the first value, then falls from the first value to the second value, and is then maintained at the second value (Fig. 13, voltages Vbl, Vsgd, Vwrld, Vwl or Vsg rises from zero voltage to a first voltages, then fall to a second voltage).
Regarding claim 11, Yang further teaches the semiconductor storage device according to claim 1, wherein the first value is a maximum value of the first voltage (The peak for voltages Vbl, Vsgd, Vwrld, Vwl, or Vsgs are the maximum value).
Regarding claim 12, Yang further teaches the semiconductor storage device according to claim 1, wherein the second value is a steady value of the first voltage (voltages Vbl, Vsgd, Vwrld, Vwl or Vsg fall from the maximum value to a second value which is a steady value).
Regarding claim 13, Yang further teaches the semiconductor storage device according to claim 1, wherein a first time when the first voltage reaches the first value is earlier than a second time when the first voltage converges to the second value (Fig. 13, voltages Vbl, Vsgd, Vwrld, Vwl or Vsg teach the maximum value, which is the first value, earlier than a second time when the second value is reached which is after t4).
Regarding claim 14, Yang further teaches the semiconductor storage device according to claim 1, wherein the first value reaches a maximum value of the first (Fig. 13, voltages Vbl, Vsgd, Vwrld, Vwl or Vsg teach the maximum value, which is the first value, earlier than a second time when the second value is reached which is after t4).
Regarding claims 15-20, the claims have similar limitations as claims 1-14 except they are written in a method format. Therefore, the claims are rejected under the same grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099. The examiner can normally be reached Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Khamdan N. Alrobaie/           Primary Examiner, Art Unit 2824